      Case 1:16-mc-00405-LGS-SN Document 312 Filed 06/18/21 Page 1 of 1




June 18, 2021

The Hon. Sarah Netburn
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Stansell v. FARC et al., Case No. 1:16-mc-00405 (LGS)(SN)
       Pescatore v. Palmera Pineda & FARC, Case No. 1:18-000545 (LGS)(SN) (Related Case)
       Proposed briefing schedule on Caballero’s Motion to Dismiss and/or Transfer

Dear Judge Netburn:

       As requested by the Court, Third Party Defendant Antonio Caballero, Third Party Plaintiff
Equiniti Trust Company (“Equiniti”) and Third Party Defendants Stansell/Pescatore submit the
agreed upon proposed schedule for the briefing of Caballero’s motion to dismiss and/or transfer
venue of Equiniti’s Interpleader Complaint (Dkt. 208).


       •   Caballero’s motion to dismiss
           and/or to transfer venue                               July 30, 2021
       •   Equiniti’s response                                    August 30, 2021
       •   Stansell/Pescatore’s response                          August 30, 2021
       •   Caballero’s reply                                      September 30, 2021


Respectfully submitted,

/s/ Robert Ward for Third Party Plaintiff Equiniti
/s/ Joseph Zumpano, Leon Patricios, and Nicholas Rostow for Third Party Defendant Antonio
Caballero
/s/ Newt Porter and Tony Korvick for the Stansell Third Party Defendants
/s/ Nathan Tarnor for the Pescatore Third Party Defendants
